J-A08026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GAGE ORTIZ-RODRIGUEZ                       :
                                               :
                       Appellant               :   No. 268 WDA 2021

      Appeal from the Judgment of Sentence Entered February 11, 2021
     In the Court of Common Pleas of McKean County Criminal Division at
                       No(s): CP-42-CR-0000117-2020,
             CP-42-CR-0000306-2019, CP-42-CR-0000437-2019


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY LAZARUS, J.:                           FILED: JUNE 14, 2022

        Gage Ortiz-Rodriguez appeals1 from the judgment of sentence, entered

in the Court of Common Pleas of McKean County, following his hybrid guilty

plea. After review, we affirm.

        Ortiz-Rodriguez was charged at the above-captioned dockets with a

myriad of sexual assault crimes in relation to the sexual abuse of two minor

boys.    Ortiz-Rodriguez’s cases were consolidated, and, on April 23, 2020,
____________________________________________


1 Ortiz-Rodriguez filed a single notice of appeal in violation of Commonwealth
v. Walker, 185 A.3d 969 (Pa. 2018). However, this Court has recognized
that a breakdown in court operations occurs “when the defect resulted from
an appellant’s acting in accordance with misinformation relayed to him by the
trial court.” Commonwealth v. Larkin, 235 A.3d 350, 353 (Pa. Super. 2020)
(en banc). Instantly, at the sentencing hearing, the trial court advised Ortiz-
Rodriguez that “[w]ithin 30 days you can file an appeal[.]” N.T. Sentencing
Hearing, 2/21/21, at 9 (emphasis added). Thus, a breakdown in court
operations occurred and, accordingly, we decline to quash the appeal.
J-A08026-22



Ortiz-Rodriguez entered into a hybrid guilty plea, in which he pled guilty to

two counts of involuntary deviate sexual intercourse,2 four counts of sexual

abuse of children,3 one count of indecent assault,4 and one count of criminal

solicitation to commit sexual assault.5 The parties agreed to an aggregate

sentence of 6 to 12 years’ incarceration, followed by 4 years of probation.

There was no agreement reached as to Ortiz-Rodriguez’s sexually violent

predator (SVP) status.         The trial court accepted Ortiz-Rodriguez’s plea,

deferred sentencing, and ordered Ortiz-Rodriguez to undergo an SVP

assessment.

        On December 15, 2020, the trial court conducted an SVP hearing at

which Paul Everett, an investigator and supervisor for the Pennsylvania Sexual

Offender Assessment Board (SOAB), and Brenda Manno,6 a licensed social

worker and SOAB board member, testified. At the close of the hearing, the

trial court determined that Ortiz-Rodriguez was an SVP, ordered a pre-

sentence investigation report, and scheduled a sentencing hearing.          On

February 11, 2021, the trial court sentenced Ortiz-Rodriguez, in accordance

with the plea agreement, to an aggregate term of 6 to 12 years in prison,
____________________________________________


2   18 Pa.C.S.A. § 3123(a)(7).

3   18 Pa.C.S.A. §§ 6312(b)(1)-(2), (c), (d).

4   18 Pa.C.S.A. § 3126(a)(1).

5   18 Pa.C.S.A. § 902(a).

6At the SVP hearing, Manno was qualified as an expert in SVP assessments
and licensed clinical social work. See N.T. SVP Hearing, 12/15/20, at 26-27.

                                           -2-
J-A08026-22



followed by 4 years of probation. Ortiz-Rodriguez did not file a post-sentence

motion.

      Ortiz-Rodriguez filed a timely notice of appeal, and a court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

      Ortiz-Rodriguez now raises the following claim for our review:

      Whether the trial court erred [and] abused its discretion[] in
      admitting the contents of an investigative report completed by []
      Everett, the investigator for [] SOAB, and subsequently
      considered the expert opinion of [] Manno, when said opinion and
      documents were the product of review of hearsay statements that
      were not admitted as part of a guilty plea proceeding or subject
      to impeachment and which did not comply with Pa.R.E. 703 and
      705?

Brief for Appellant, at 4.

      A challenge to a trial court’s SVP designation is a challenge to the

sufficiency of the evidence, for which our standard of review is de novo and

our scope of review is plenary. Commonwealth v. Meals, 912 A.2d 213,

218 (Pa. 2006). When reviewing a trial court’s SVP determination, we must

view the evidence in a light most favorable to the Commonwealth and may

not re-weigh the evidence or substitute our judgment for that of the trial court.

Id. The question for the trial court is whether the Commonwealth’s evidence

establishes that the defendant has a mental abnormality or personality

disorder that makes him or her likely to engage in predatory sexually violent

offenses. Commonwealth v. Brooks, 7 A.3d 852, 863 (Pa. Super. 2010).

We will reverse an SVP determination only if the Commonwealth did not

present “clear and convincing evidence that each element of the statute has


                                      -3-
J-A08026-22



been satisfied.” Commonwealth v. Baker, 24 A.3d 1006, 1033 (Pa. Super.

2011).

      Instantly, Ortiz-Rodriguez does not dispute that his convictions

constitute sexually violent offenses under 42 Pa.C.S.A. § 9799.14. Rather, he

argues that the trial court erred when it admitted Manno’s expert opinion

testimony. Brief for Appellant, at 20. Ortiz-Rodriguez asserts that Manno’s

expert opinion is based on inadmissible hearsay evidence contained within

Everett’s investigative report and, therefore, Manno’s opinion is inappropriate.

Id. at 21. However, Ortiz-Rodriguez concedes that 42 Pa.C.S.A. § 9799.24(c),

relating   to   SVP   assessments,   allows   experts   to   consider   otherwise

inadmissible evidence.    Brief for Appellant, at 21-22.     Nevertheless, Ortiz-

Rodriguez contends that Rules 703 and 705 require experts to disclose the

specific facts relied upon in reaching an expert opinion. Id. at 22-23. Further,

Ortiz-Rodriguez claims that, at the SVP hearing, Manno did not reference

specific facts relating to Ortiz-Rodriguez’s “unusual cruelty” or “whether he

promoted a relationship for the purpose of victimization[,]” and, thus, is not

based in fact, in violation of Rules 703 and 705. Id. at 22-23, 25.

      Preliminarily, to the extent that Ortiz-Rodriguez claims Manno’s opinion

is based upon inappropriate hearsay evidence, we conclude that he has

conceded this claim, as he stated as much in his brief. See id. at 21-22.

Indeed, section 9799.24(c) expressly permits experts to consider otherwise

inadmissible evidence in rendering their opinion for SVP designations. See

Commonwealth v. Prendes, 97 A.3d 337, 361 (Pa. Super. 2014); Pa.R.E.

                                      -4-
J-A08026-22



703 (“An expert may base an opinion on facts or data in the case that the

expert has been made aware of or personally observed.          If experts in the

particular field would reasonably rely on those kinds of facts or date in forming

an opinion on the subject, they need not be admissible for the opinion to

be admitted.”) (emphasis added).

       Moreover, to the extent that Ortiz-Rodriguez claims that Manno did not

specify any facts or information that she considered in concluding the Ortiz-

Rodriguez displayed “unusual cruelty” or determining whether he “promoted

a relationship for the purposes of victimization,” this claim lacks merit and is

belied by the record. Manno’s opinion that Ortiz-Rodriguez is an SVP was

rendered to a reasonable degree of professional certainty.        See N.T. SVP

Hearing, 12/15/20, at 40, 42; see also id. at 38-40 (Manno testifying that

Ortiz-Rodriguez meets criteria for “Unspecified Paraphilic Disorder,”7 a lifetime

condition).

       At the SVP hearing, the trial court stated its findings regarding Manno’s

testimony as follows:

       [O]ver and over we heard[,] “I looked at what was plead to; I
       looked at the statement made by the victims[;] I looked at their
       actual statements; I looked at the complaint and the summary of
       what the victims said happened.” If there is no issue with that
       information being considered by [Manno] then there’s no doubt
       that her analysis and conclusion is valid.      Considering her

____________________________________________


7 “Paraphilia” is defined as a pattern of recurring sexually-arousing mental
imagery or behavior that involves unusual and especially socially unacceptable
sexual practices (such as sadism or pedophilia). See Merriam-Webster,
http://www.merriam-webster.com/dictionary/paraphilia.

                                           -5-
J-A08026-22


      expertise, considering she pointed directly to what . . . she used
      to analyze the case[,] there’s sufficient support for her finding.

      She’s an expert. The [c]ourt accepts both her expertise and the
      analysis that [Ortiz-Rodriguez] fits the definition. The only issue
      there is a legal one. If it says in the [District Attorney]’s file that
      victim number one said[,] “Here’s what happened in this particular
      case. I was at [Ortiz-Rodriguez’s house when] these things
      happened. He took pictures; here’s what he said to me; here’s
      what he sent to me. Though all those facts weren’t outlined at
      the time of the plea[,] but that’s what’s in the file. It [] was
      appropriate for [Manno] to consider all that information[,] then
      her analysis and conclusion is completely accurate and acceptable
      to the [c]ourt. . . . Based on the authority that was provided . . .
      and my previous rulings, I’m finding that it was appropriate to rely
      on the information in the file[,] specifically the statements of the
      victims of what occurred as were documented.

                                   *    *    *

      So I find the analysis [is validly legal and] the opinion of [Manno]
      is accepted[.] It’s supported by what is in the record and,
      therefore, I find that [Ortiz-Rodriguez] is a[n SVP].

N.T. SVP Hearing, 12/15/20, at 59-62.

      Our review of the record confirms that the trial court’s determinations

were based upon clear and convincing evidence that Ortiz-Rodriguez met the

statutory criteria to be classified as an SVP. See id. at 29, 35 (wherein Manno

testified that Ortiz-Rodriguez demonstrated “unusual cruelty” when he

blackmailed his victims; took photographs of victims engaged in sexual acts;

sent those photographs to another minor; rubbed his penis on one child

victim’s anus; performed oral sex on one child victim; and played “games”

with child victims in which someone “would get naked”).           Accordingly, we

afford him no relief.

      Judgment of sentence affirmed.

                                       -6-
J-A08026-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2022




                          -7-